DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1 – Please delete the question marks or replace them with a more suitable and less confusing indicator.
Claim 3 – Please delete the freestanding letter “i.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20110119042 A1)[hereinafter” Johnson”] and Sloss et al. (US 20160110736 A1)[hereinafter “Sloss”].
Regarding Claim 1, Johnson discloses an automated method for managing weather related energy usage [Abstract – “Embodiments of the invention relate to apparatuses and methods for gathering and analyzing facility weather data, such as temperature and humidity data, and energy-usage data, such as electricity-usage data, from a plurality of remote facilities and using the analysis to assess energy-using systems and/or methods across an organization made up of the plurality of remote facilities.”] comprising:
a. electronically connecting a processor and a non-transitory computer readable medium [Paragraph [0028] – “In the embodiment of the invention illustrated in FIG. 1, the IC3 4 includes a central monitoring and control system 500 and one or more IC3 operators 12.”] to a network [Fig. 1 - wide area network (WAN) 2];
b. installing a dynamic energy model in the non-transitory computer readable medium [Fig. 6, step 640];
c. inputting an address for at least one physical structure into the dynamic energy model, wherein each physical structure is defined by an address [Paragraph [0031] – “As illustrated in FIG. 2, the local monitoring and control system 200 includes a control panel 300 communicably coupled to systems configured to monitor and/or control the electrical systems located at the facility 6 and/or other happenings at the facility 6.  In the illustrated embodiment of the invention, these monitoring and/or control systems include, but are not limited to: (1) a lighting monitoring and control system 210 configured to monitor and/or control the facility's lighting systems; (2) a facility electricity meter 220 configured to monitor the facility's total energy usage; (3) a heating and cooling monitoring and control system 230 configured to monitor and/or control the facility's heating and cooling systems, such as its HVAC systems; and (4) a weather monitoring system 400 configured to monitor the facility's weather, such as the temperature and relative humidity outside the facility 6.”The address is inherent per communication using the WAN 2.  See the “Account Number” of Fig. 10.];
d. electronically connecting the processor with at least one pre-existing weather station portal located within a preset distance from each physical structure over the network(?), wherein each weather station portal provides a continuous stream of weather data including ambient temperature data external to the physical structure to the dynamic energy model [Fig. 1 - local monitoring and control system 200Paragraph [0031] – “As illustrated in FIG. 2, the local monitoring and control system 200 includes a control panel 300 communicably coupled to systems configured to monitor and/or control the electrical systems located at the facility 6 and/or other happenings at the facility 6.  In the illustrated embodiment of the invention, these monitoring and/or control systems include, but are not limited to: (1) a lighting monitoring and control system 210 configured to monitor and/or control the facility's lighting systems; (2) a facility electricity meter 220 configured to monitor the facility's total energy usage; (3) a heating and cooling monitoring and control system 230 configured to monitor and/or control the facility's heating and cooling systems, such as its HVAC systems; and (4) a weather monitoring system 400 configured to monitor the facility's weather, such as the temperature and relative humidity outside the facility 6.”See the LAN connection disclosed by Paragraph [0045].];
e. simultaneously while connecting to a pre-existing weather station portal, electronically connecting the processor with at least one pre-existing energy portal over the network(?), wherein each pre-existing energy portal provides a continuous stream of interval electrical usage for each respective physical structure and a continuous stream of ambient temperature data external to each respective physical structure from a plurality of devices including at least one pre-existing smart meter, wherein each pre-existing smart meter is mounted onto or within a preset distance of each physical structure [Fig. 1 - local monitoring and control system 200Paragraph [0031] – “As illustrated in FIG. 2, the local monitoring and control system 200 includes a control panel 300 communicably coupled to systems configured to monitor and/or control the electrical systems located at the facility 6 and/or other happenings at the facility 6.  In the illustrated embodiment of the invention, these monitoring and/or control systems include, but are not limited to: (1) a lighting monitoring and control system 210 configured to monitor and/or control the facility's lighting systems; (2) a facility electricity meter 220 configured to monitor the facility's total energy usage; (3) a heating and cooling monitoring and control system 230 configured to monitor and/or control the facility's heating and cooling systems, such as its HVAC systems; and (4) a weather monitoring system 400 configured to monitor the facility's weather, such as the temperature and relative humidity outside the facility 6.”];
f. electronically connecting at least one client device having a client device processor and display to the network, each client device for receiving over the Paragraph [0025] – “FIG. 10 provides a screen shot illustrating an example of charts, data, and comparisons displayed by the central monitoring and control system, in accordance with an embodiment of the present invention.”The address is inherent per communication using the WAN 2.  See the “Account Number” of Fig. 10.];
wherein the dynamic energy model comprises instructions, which when executed by a processor [Inherent per use of the computer of the central monitoring and control system 500.] performs the steps of:
i. harvesting and compiling energy interval usage data and temperature interval data at predefined intervals [Abstract – “Embodiments of the invention relate to apparatuses and methods for gathering and analyzing facility weather data, such as temperature and humidity data, and energy-usage data, such as electricity-usage data, from a plurality of remote facilities and using the analysis to assess energy-using systems and/or methods across an organization made up of the plurality of remote facilities.”See Fig. 6, step 624.];
ii. conditioning the harvested energy interval usage data and temperature interval data forming conditioned harvested data, wherein conditioning includes instructions for cleaning, indexing, and slicing the harvested data [Fig. 10];
Paragraph [0076] – “The GUI 1000 further includes a box plot portion 1300 having a box plot 1320 of the enthalpy data and a box plot 1340 of the energy-usage data.  These box plots can be used to identify outlier data and/or to provide the IC3 operator 12 with an overview of the range of possible and probably enthalpy and energy-usage data for the particular facility.”];
iv. generating groups of interactive graphs using conditioned harvested data and generated alert reports for each physical structure [Fig. 10.Paragraph [0076] – “The GUI 1000 further includes a box plot portion 1300 having a box plot 1320 of the enthalpy data and a box plot 1340 of the energy-usage data.  These box plots can be used to identify outlier data and/or to provide the IC3 operator 12 with an overview of the range of possible and probably enthalpy and energy-usage data for the particular facility.”];
vi. calculating and storing energy metrics for each physical structure [Fig. 10] including: (i) a day of conditioned harvested data; (ii) a group of six days of conditioned harvested data; and (iii) a group of thirty-five days of conditioned harvested data [Fig. 10 displays data over a range of dates and months];
vii. applying statistical modeling utilizing filtering to remove outliers in the stored energy metrics providing improved energy metrics [Paragraph [0004] – “The central monitoring and control system then removes outlier data and generates (using, for example, linear regression techniques and a minimum R-squared value) a suitable model of daily energy usage at the facility as a function of the facility's daily enthalpy.  This model is then used to assess energy-usage-altering systems and methods for the facility and for the organization generally.”];
viii. determining percent changes in improved energy metrics for each physical structure for one day of conditioned harvested data and for a group of days of conditioned harvested data simultaneously; and ix. comparing a percent change to preset threshold values [Paragraph [0062] – “For example, in some embodiments of the invention, the central monitoring and control system 500 and/or the IC3 operators 12 use box plots, standard deviation techniques, and/or other statistical techniques to identity and remove outlying enthalpy data.”], and if the percent change does not exceed the preset threshold values automatically generating a daily report [Paragraph [0004] – “The central monitoring and control system then removes outlier data and generates (using, for example, linear regression techniques and a minimum R-squared value) a suitable model of daily energy usage at the facility as a function of the facility's daily enthalpy.  This model is then used to assess energy-usage-altering systems and methods for the facility and for the organization generally.”] and generate an alert report to the client device for each physical structure [Paragraph [0043] – “For example, in one embodiment, the user interface 330 includes one or more indicator LEDs or other lights for alerting facility operators 12 or other on-site technicians of potential problems or of the status of the system or any system component, network connection, and/or the like. The user interface 330 may also include, in some embodiments, a monitor and keyboard, touch screen, one or more data ports for downloading data or troubleshooting codes, a buzzer or speaker for sounding alarms, and/or the like.”].
See Fig. 5B, and corresponding text] and that the alerts correspond to percentage changes over a threshold energy usage amount [Paragraph [0027] – “As used herein, a bill may be considered “high” based on a threshold amount or percentage above a predetermined amount.”].  It would have been obvious to generate the alert report in such a condition when data outliers exists and transmit them along with the interactive graphs [See Fig. 10 – “Problem with outlier identified”] because one having ordinary skill in the art would have understood that inappropriate values could indicate a potential problem as discussed in Paragraph [0043] and generating an alert report in such a situation would have allowed for a user to take appropriate corrective action.

Regarding Claim 2, Johnson discloses activating harvesting of energy usage [Paragraph [0031]] and temperature internal data [Paragraph [0027] – “In some such embodiments, the IC3 4 can also remotely monitor certain conditions at the facility, such as occupancy, people flow, temperature, humidity, ambient light, weather, energy usage, and/or the like.”] at a preset start time [Fig. 10 displays data over a range of dates and months].

Regarding Claim 3, Johnson discloses using a counter in the dynamic energy model to identify a quantity of physical structures to be monitored [Paragraph [0004] – “In this regard, embodiments of the present invention model and analyze energy-usage data for each of the organization's remote facilities in relation to each facility's weather data.”See the “Account Number” of Fig. 10.].

Regarding Claim 4, Johnson discloses collecting weather data from airports or a weather station within from 60 miles to 100 miles of each physical structure [Fig. 2 – weather monitoring system 400.  See Paragraph [0046].].

Regarding Claim 5, Johnson and Sloss fail to disclose that the alert report defines each threshold value exceeded by hour and percent change in energy usage by hour for each physical structure.  However, Johnson teaches that the energy usage data that is collected is kilowatt hour data [Paragraph [0039] – “The facility energy-usage data 362 may include data from the facility's electricity meter showing total electricity usage (e.g., kWh, kWh/day, etc.).”].  It would have been obvious to represent the energy usage values and corresponding thresholds and percentages in such a manner so that a user could fully understand their energy usage.

Regarding Claim 6, Johnson discloses that a maximum energy usage day and a minimum energy usage day are calculated by the dynamic energy model and included in the interactive graphs [Fig. 10 – Graph 1400].

Claim 8, Johnson discloses that the dynamic energy model resamples energy data and the temperature data in 24-hour intervals to create a 24-hour report [Fig. 10 – Graphs 1100 and 1400].

Regarding Claim 9, Johnson discloses that the dynamic energy model gathers user information and physical attributes of physical structures [Paragraphs [0049]-[0050]] and presents user information in the interactive graphs [Fig. 10 – Account Number].

Regarding Claim 10, Johnson discloses generating by the dynamic energy model, a dictionary of energy metrics to use with the interactive graphs [See the bottom of Fig. 10 with definitions for CAO-126, CAO-128, and CAO-222.].

Regarding Claim 11, Johnson fails to explicitly disclose using the dynamic energy model to harvest energy data every 15 minutes or less and temperature data every 5 minutes or less from each energy portal.  However, Johnson does disclose periodically harvesting the data in order to keep it up-to-date [Paragraph [0053] – “As represented by block 624, the central monitoring and control system 500 periodically repeats steps 610, 620, and 630 for each of the plurality of facilities so that the stored data is kept substantially up-to-date and a history is generated for each of the organization's many remote facilities.”].  It would have been obvious to harvest the data substantially in real-time in order to keep it as up-to-date as possible.  Doing so within the specified time periods would have amounted to a design choice and would have 

Regarding Claim 13, Johnson discloses generating sets of historical monthly energy heat maps that enable visualization of a last 30 days for energy usage by hour per day with a color dependent value related to a color palette by the dynamic energy model [Fig. 10].

Regarding Claim 14, Johnson discloses generating monthly historical heat maps to identify energy patterns anomalies and identify opportunities of energy conservation for the physical structure by the dynamic energy model [Fig. 10].

Regarding Claim 15, Johnson discloses using the dynamic energy model to map resampled energy data to comparable days of a week and overlapping 365-day data sets on the map to compare a current year versus a previous year by month, by day, and by hour for each physical structure [See Paragraphs [0064], [0077]-[0078], and Graphs 1100 and 1400 of Fig. 10.].

Regarding Claim 16, Johnson discloses using the dynamic energy model to calculate changes in energy metrics related to equipment startup and equipment shutdown times for a physical structure [Paragraph [0050] – “the central monitoring and control system 500 is configured to monitor and control many of the energy-using systems at the facility and the data 590 includes a schedules and rules for operating these energy-using systems automatically in a way that should reduce the facility's total energy usage.”Paragraph [0078] – “In one embodiment, as also described above with reference to FIG. 9, the model equation is used to calculate the energy usage 1110 that would have resulted without the energy conservation program given the actual enthalpy data.  This is compared with the actual energy-usage data 1120 over the same period since the energy conservation program was implemented at the facility.”].

Regarding Claim 17, Johnson discloses the dynamic energy model calculates energy metrics for a physical structure, and wherein the energy metrics include: total energy use for one day, total energy use for six days, and total energy usage for thirty five days; maximum energy values for one day, maximum energy values for any six days and maximum energy value for any thirty five days; minimum energy values for one day, minimum energy values for any six days, and minimum energy values for any thirty five days, and mean energy use for any group of days [Fig. 10].

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20110119042 A1)[hereinafter” Johnson”], Sloss et al. (US 20160110736 A1)[hereinafter “Sloss”], and Shah et al. (US 20170212668 A1)[hereinafter “Shah”].
Regarding Claim 7, Johnson fails to disclose that cooling and heating degrees days are highlighted and presented on the interactive graphs.  However, Shah discloses the calculation of cooling and heating degrees days in order to predict building energy See Fig. 52 and Paragraphs [0287]-[0290]].  It would have been obvious to perform such a step in order to analyze the predicted energy usage of the buildings of Johnson in regards to the weather and to evaluate whether or not they are using too much energy.  Highlighting and presenting such information would have been obvious in order to draw a user’s attention to such information.

Regarding Claim 12, Johnson fails to disclose using a standard base temperature of 60 Fahrenheit degrees.  However, Shah discloses the calculation of cooling and heating degrees days in order to predict building energy usage using a standard base temperature of 60 Fahrenheit degrees [See Fig. 52 and Paragraphs [0287]-[0290]].  It would have been obvious to perform such a step in order to analyze the predicted energy usage of the buildings of Johnson in regards to the weather and to evaluate whether or not they are using too much energy.
Regarding the claim language of using “temperature interval data every 15 minutes to determine degree values” in performing the calculations, Johnson does not explicitly disclose this limitation but does disclose periodically harvesting the data in order to keep it up-to-date [Paragraph [0053] – “As represented by block 624, the central monitoring and control system 500 periodically repeats steps 610, 620, and 630 for each of the plurality of facilities so that the stored data is kept substantially up-to-date and a history is generated for each of the organization's many remote facilities.”].  It would have been obvious to harvest the data substantially in real-time in order to keep it as up-to-date as possible.  Doing so in the specified time period would have amounted 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865